Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

Amendment to the claims, filed on 02/15/2021, are accepted and do not introduce new mater. 
Previous 112(b) rejections are overcome. 
Claims 16-25 are pending; claims 1-15 and 26-29 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 discloses: “gauge-changeable wheels” and “catch bins”. However, these limitation are already disclosed in claim 16 from which claim 18 depends from. This is considered double inclusion, which renders the claim indefinite. The limitations should read: said gauge-changeable wheels, and said catch bins. 
Claim 18 recites the limitation "all electrically operated components" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 19 introduce “a control device”. However, independent claim 16 already discloses “a control unit”. It is unclear if these are two different limitations or the same. Based on Specification only a control unit (34) is disclosed. As such, Examiner will interpret the control device of claims 18 and 19 as the control unit (34).
Claim 19 recites the limitation "all electrically operated components" in line 10.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 discloses: “a cantilever”. However, this limitation is already disclosed in claim 16 from which claim 20 depends from. This is considered double inclusion, which renders the claim indefinite. This limitation should read: said cantilever. 
Claim 20 discloses: “heating means”. However, independent claim 16 discloses a “heating apparatus”. Examiner believes these are the same limitations claimed under different terms and being introduced twice into the claim, which is considered double said heating apparatus. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 and 22-25 are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Eadie et al (U.S. 2007/0272486) in view of Ihle et al (U.S. 5,372,844), Theurer et al (U.S. 5,452,528), Theurer (U.S. 4,103,622) hereafter referred to as “Theurer 622”, and Lovitt Jr (U.S. 4,941,408).
Regarding claim 16, Eadie teaches a method and vehicle for applying liquid components in rail systems (see abstract), wherein said vehicle comprises an electric power supply (electric supply disclosed in paragraph 0079) and a control unit (disclosed at least in Par 0027, 0069) for controlling pumping the components via pumps (as disclosed in paragraph 0027); for their controlled discharge as multi-component fluid via a spray unit (defined by 360 and/or 380); which includes a spray bar (220) and is mounted on one of said vehicles for serving as a spray wagon (spray wagon depicted in Fig 2), said components being pumpable (as disclosed in paragraph 0023) from at least two separate containers (paragraph 0067 discloses separate compartments) which are able to be carried in catch bins (reservoir 120) on said apparatus (as 
However, Eadie does not teach an apparatus for transporting multi-component adhesives of at least two fluidic components for spreading the at least two fluidic components from separately stored components to a granular ballast bed of a railway track at a site of use, and for carrying along and discharging said multi-component adhesives at the site of use onto the granular ballast bed of the railway stretch of rails, said apparatus for transporting multi-component adhesives being road-transportable via a rail-suitable rail vehicle by comprising either a rail-suitable road vehicle or at least one road- transportable rail vehicle with a road vehicle or road trailer belonging to the device for transport by road, the at least one rail vehicle having gauge-changeable rail wheels; wherein the apparatus controls mixing of the multi-component adhesive; wherein said spray bar is horizontally and vertically movable at said spray wagon by a motor automatically controllable via said control unit and mounted rotatable in all directions on a cantilever extending across a width of said spraying wagon; wherein the spray bar has a plurality of selectable spray patterns; wherein the hose lines are flexible hose lines; and wherein each component of the components is pumpable by a gear pump. 
Ihle teaches a multi-component adhesives (resin) of at least two fluidic components (A and B) for spreading the at least two fluidic components from separately stored components (as seen in Fig 1, components A and B are separately stored, i.e. stored in two separate containers, not shown) to a granular ballast bed of a railway track at a site of use (as disclosed in abstract), and for carrying along and discharging said multi-component adhesives at the site of use onto the granular ballast bed of the railway stretch of rails (see abstract); which includes a spray bar (seen in Fig 1, spray bar that contains nozzle 1); wherein the components are driven into a mixer (2) and then dispensed via the spray bar (as seen in Fig 1), in a plurality of selectable spray patterns (as disclosed in col 2, lines 20-40).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eadie to incorporate the teachings of Ihle to provide a multi-component adhesive dispensing apparatus for a ballast bed of a railway in order to add versatility to the railway maintenance vehicle of Field, since applying adhesives to ballast beds of railways are a common form of maintenance or repair.
Theurer teaches a material distribution system for a railway vehicle wherein a working arm (arm attached to linkage 38, as seen in Fig 3) is horizontally and vertically movable at a wagon by a motor automatically controllable via said control unit-2- (as seen in Figs 2-3, the linkage 38 is able to be moved horizontally and vertically thanks to links 38, 43 and motors 40, 41 and 44) and being mounted rotatable in all directions on a cantilever (cantilever defined by linkage 38, which rotates about mounting 39) extending across a width of the vehicle (as seen in Fig 2-3 the arm is able to be extended across the width of the vehicle); wherein a flexible hose (22) is attached to the working arm (see fig 3).   

Theurer 622’ teaches an apparatus for transporting a ballast tamping machine being road transportable and rail-suitable (see abstract) by comprising at least one road-transportable rail vehicle (trailer 4) with a road vehicle (truck 2), as seen in Fig 1. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eadie to incorporate the teachings of Theurer 622’ to provide the apparatus of Eadie with the capability to be removed from the railway and transported via roads in order to be transported overland from one track working site to another (as disclosed in col 1, lines 5-7 of Theurer). 
Lovitt teaches an adjustable support frame for rail wheels, said support being rail (as disclosed in the abstract), i.e. gauge-changeable wheels. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eadie to incorporate the teachings of Lovitt to provide gauge-changeable wheels in order to have the vehicle of Eadie fit on any size rail gauge, which would improve versatility of the apparatus of Eadie, as it would be readily available to work on any railway.  

Regarding claim 17, Eadie, Ihle, Theurer, Theurer 622 and Lovitt teach the apparatus for transporting multi-component adhesives of at least two fluidic components for spreading the at least two fluidic components from separately stored components to a granular ballast bed of a railway track at a site of use according to Claim 16, further comprising at least two separate wagons (Theurer discloses at least two wagons, as seen in Fig 1) drivable on rails with gauge-changeable rail wheels (as modified by Lovitt), said wagons being road- transportable in their entirety in a single road vehicle or road trailer (as modified by Theurer 622, the wagons are transportable via road in a trailer), and able to be coupled using a drawbar (coupling 12 of Theurer) in a tension-locking manner (as disclosed in col 3, line 41-45 of Theurer) and connectable to hoses and cables (wagons are arranged in operating manner, as disclosed in col 3, lines 38-45 of Theurer, therefore hose and cables are connected in between wagons), wherein a first wagon (3 of Theurer) of said at least two separate wagons is a spray wagon and includes said gear pumps and said mixer for the controller discharge of said components via flexible hose lines belonging to the spray unit (Eadie as modified by Theurer teach a first wagon 
Regarding claim 18, Eadie, Ihle, Theurer, Theurer 622 and Lovitt teach the apparatus for transporting multi-component adhesives of at least two fluidic components for spreading the at least two fluidic components from separately stored components to a granular ballast bed of a railway track at a site of use according to Claim 16, further comprising at least two separate wagons (Theurer discloses at least two wagons, as seen in Fig 1) drivable on rails and having gauge-changeable rail wheels (as modified by Lovitt), said wagons being road-transportable in their entirety in an associated single road vehicle or road trailer (as modified by Theurer 622, the wagons are transportable via road in a trailer), in which said on-rail drivable wagons are able to be coupled using a drawbar (coupling 12 of Theurer) in a tension- locking manner (as disclosed in col 3, line 41-45 of Theurer) and connectable to hoses and cables (wagons are arranged in operating manner, as disclosed in col 3, lines 38-45 of Theurer, therefore hose and cables are connected in between wagons), wherein a first wagon (2 of Theurer) of said at least two separate wagons is a container wagon (as seen in Fig 1 of Theurer, wagon 2 includes a container, i.e. a container wagon) having catch bins for inserting and heating the separate fluidic components to be used (Eadie’s spray wagon has catch basins, i.e. compartments, see 
Regarding claim 19, Eadie, Ihle, Theurer, Theurer 622 and Lovitt teach the apparatus for transporting multi-component adhesives of at least two fluidic components for spreading the at least two fluidic components from separately stored components to a granular ballast bed of a railway track at a site of use according to Claim 16, wherein at least three separate wagons are drivable on rails  (Theurer discloses at least 3 wagons 49, 50, 51, as seen in Fig 4), said at least three separate wagons being road-transportable in their entirety in an associated single road vehicle or road trailer (as modified by Theurer 622, the wagons are transportable via road in a trailer) and able to be coupled in a tension-locking manner(as disclosed in col 3, line 41-45 of Theurer) using drawbars (couplings 12 of Theurer) and are connectable to hoses and cables (wagons are arranged in operating manner, as disclosed in col 3, lines 38-45 of Theurer, therefore hose and cables are connected in between wagons), wherein a first wagon (2 of Theurer) of said at least three separate wagons is equipped with a diesel power generator 
Regarding claim 22, Eadie, Ihle, Theurer, Theurer 622 and Lovitt teach the apparatus for transporting multi-component adhesives of at least two fluidic components for spreading the at least two fluidic components from separately stored components to a granular ballast bed of a railway track at a site of use according to Claim 16, wherein said spray wagon comprises feed lines (3a and 3b of Ihle) for conveying the fluidic components and said mixer (2 of Ihle) for mixing the fluidic components to form an adhesive mixture (as disclosed in the abstract of Ihle), and wherein said feed lines are equipped with said gear pumps controlled by the control unit for controlling the flow rate and with a mass flow meter for the fluidic component through said respective said feed lines (Eadie in combination with Ihle teach controllable pumps and mass 
Regarding claim 23, Eadie, Ihle, Theurer, Theurer 622 and Lovitt teach the apparatus for transporting multi-component adhesives of at least two fluidic components for spreading the at least two fluidic -6-components from separately stored components to a granular ballast bed of a railway track at a site of use according to Claim 22, said control unit has a total delivery rate and the mixing ratio between the fluidic components that is able to be regulated with said control unit via at least two output variables (controller of Eadie is used to detect, transmit, receive or process any required information, for example data regarding whether train is loaded or empty, whether the train is accelerating or braking, temperature, the rate of usage of the liquid composition, or other data relating to the delivery system, for example system pressure and temperature, as disclosed in paragraph 0100; in this case acceleration or breaking, weight, and temperature are considered output variables that the controller takes into account to deliver a desired flow rate).  
claim 24, Eadie, Ihle, Theurer, Theurer 622 and Lovitt teach the apparatus for transporting multi-component adhesives of at least two fluidic components for spreading the at least two fluidic components from separately stored components to a granular ballast bed of a railway track at a site of use according to Claim 22, wherein said control unit provides that the flow rates of the two fluidic components are controllable as a function of travel speed that is able to be determined via a travel speed sensor mounted on said spray wagon (as disclosed in paragraph 0038 of Eadie, the device includes a wheel speed monitor, i.e. travel speed sensor, wherein wheel speed is used to determine liquid dispensing parameters; this is further seen in fig 13).  
Regarding claim 25, Eadie, Ihle, Theurer, Theurer 622 and Lovitt teach the apparatus for transporting multi-component adhesives of at least two fluidic components for spreading the at least two fluidic components from separately stored components to a granular ballast bed of a railway track at a site of use according to Claim 16, wherein said spray bar comprises a plurality of spray nozzles able to produce either a flat or conical spray pattern (Eadie discloses a plurality of nozzles 220; while Ihle teaches different spray patterns which include flat jets and fan patterns, i.e. conical, as disclosed in col 2, lines 20-40).

Claims 20 is, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Eadie et al (U.S. 2007/0272486) in view of Ihle et al (U.S. 5,372,844), Theurer et al (U.S. 5,452,528), Theurer (U.S. 4,103,622) hereafter referred to as “Theurer 622”, and Lovitt Jr (U.S. 4,941,408); further in view of Kast et al (U.S. 6,578,669).
Regarding claim 20, Eadie, Ihle, Theurer, Theurer 622 and Lovitt teach the apparatus for transporting multi-component adhesives of at least two fluidic components for spreading the at least two fluidic components from separately stored components to a granular ballast bed of a railway track at a site of use according to Claim 16, wherein said spray bar has a plurality of nozzles for creating different spray patterns (Eadie as modified by Ihle teaches different nozzles with different pattern, as disclosed in col 2, lines 20-40 of Ihle) and is running transversely to a direction of travel of said wagon on an outside of said wagon (Eadie taches a spray bar, which, as modified by Theurer is transversely oriented via linkages 38), and is horizontally and vertically moveable in a controlled manner by a motor (as seen in Figs 2-3 of Theurer, the linkage 38 is able to be moved horizontally and vertically thanks to links 38, 43 and drivers 40, 41 and 44) and mounted rotatable in all directions on a cantilever (cantilever defined by linkage 38, which rotates about mounting 39) extending
Kast teaches a rail fluid delivery system wherein controller 102 includes an internal battery for storing power. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eadie to incorporate the teachings of Kast to provide a battery for storing power so that the system can operate during periods when the locomotive, i.e. motor, may not be operating (see col 5, lines 59-63 of Kast). 

Claim 21 is, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Eadie et al (U.S. 2007/0272486) in view of Ihle et al (U.S. 5,372,844), Theurer et al (U.S. 5,452,528), Theurer (U.S. 4,103,622) hereafter referred to as “Theurer 622”, and Lovitt Jr (U.S. 4,941,408); further in view of Lenertz et al (U.S. 4,636,130). 
Regarding claim 21, Eadie, Ihle, Theurer, Theurer 622 and Lovitt teach the apparatus for transporting multi-component adhesives of at least two fluidic components for spreading the at least two fluidic components from separately stored components to a granular ballast bed of a railway track at a site of use according to Claim 16, wherein said road vehicle for transport of -5-said apparatus by road is a self-propelled (road vehicle 2 of Theurer 622 is a self-propelled truck 
Lenertz teaches a railroad track trailer (10) having a low-bed vehicle transporter (bed of trailer 10) and a steel cable winch (102), wherein the loading area is electrically or hydraulically downwardly inclinable to the rear (Fig 3, left hydraulic cylinder 36 is actuated to lower the rear of the trailer) and having rails (15) on the loading area (as seem in Fig 5), and wherein further rails are extendable or pivotable to the rear beyond the loading area in an inclined position of the loading area (as seen in Fig 1, rails extend past the bed). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eadie to incorporate the teachings of Lenertz to provide a low-bed trailer having rails in order to provide means to tow entire wagons to different locations. In combination with Lenertz the rear ends are supported on the floor or on the rails whereby said wagons are able to be pulled on the loading area over the rails by their rail wheels into the trailer via steel cable winch and able to be lowered in an opposite direction onto a stretch of rails on the ground, as claimed. 

Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Eadie does not teach an apparatus that deals with two components of resin. Examiner modified Eadie with Ihle, who teaches two fluidic components A and B that can be applied to a ballast for rail vehicles (see at least abstract and Col 1, line 16, ETC).  Examiner has provided proper motivation for one of ordinary skill in the art to combine Eadie with Ihle (in order to add versatility to the railway maintenance vehicle of Eadie, since applying adhesives to ballast beds is common railway maintenance).
Applicant further argues that Ihle is silent with respect as to how the ballast is treated without proper depth penetration of the mixture into the ballast. Examiner asserts that "depth of penetration" or depth at which the ballast is treated is not disclosed anywhere in the claims. As such, this argument is moot because it is not commensurate with claim language. 
	Applicant argues that the apparatus of Eadie is too heavy and cannot be quickly transported from one railway to distant railway. Examiner asserts that there are no weight or size limitations disclosed in the claims whatsoever. Furthermore, the claims are silent with respect to how "quickly" the apparatus has to be moved from one railway to another. And as such, this argument is not commensurate with claim language, which renders the argument moot. Nonetheless, Examiner notes that regardless of size it is possible to transport a heavy railroad wagon from one railway to another remote railway.
	Applicant further argues that t would not be obvious to modify Eadie with Theurer ‘528 in order to include a horizontally and vertically movable working arm because the device of 
Applicant also argues that Eadie does not teach system being brought on site by a road vehicle. Although this is correct, Examiner has used Theurer 622’ to modify Eadie in order to include means for transporting the system on roads. This would be beneficial for the system of Eadie because it would have the capacity to be removed from a railway and be transported via roads to a working site located in another railway, as disclosed in Col 1, lines 5-7 of Theurer 622’. As stated here, Examiner has used motivation directly from Theurer to modify Eadie; thus making it a proper 103 rejection.  Regarding Theurer ‘622, Applicant further argues that since Theurer 622 performs a different function, it would not be obvious to use it to modify Eadie with. Examiner respectfully disagrees. The claimed function is already disclosed in Eadie and Ihle. Examiner is only using Theurer 622’ to modify Eadie to include road traveling means. Since, Eadie and Theurer 622’ are analogous art (they both teach railway maintenance vehicles), the modification is deemed proper. 
Lastly, Applicant argues that it would not be obvious to modify the pumps of Eadie with gear pumps because “based on Applicant’s knowledge, only gear pumps have proven to be 
In conclusion, Examiner asserts that all claims are properly rejected in view of the prior art cited herewith. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752